Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 1 of 14 Page ID #:1



  1   GREGORY A. BLUE, SBN 275668
      gblue@lcpclaw.com
  2   LACHTMAN COHEN P.C.
      245 Main Street, Suite 230
  3   White Plains, New York 10601
      Telephone/Facsimile: (914) 505-6654
  4
      GARY J. GORHAM, SBN 171061
  5   ggorham@raskinlawllp.com
      RASKIN GORHAM ANDERSON LAW
  6   11333 Iowa Avenue
      Los Angeles, California 90025
  7   Telephone: (310) 202-5544
      Facsimile: (310) 202-5540
  8
      Attorneys for Plaintiff
  9   Greycroft Partners IV, LP

 10                            UNITED STATES DISTRICT COURT

 11                          CENTRAL DISTRICT OF CALIFORNIA

 12                                                  Case No. 2:19-CV-9759
       GREYCROFT PARTNERS IV, LP, a
 13    Delaware Limited Partnership,                 GREYCROFT PARTNERS IV, LP’s
                                                     COMPLAINT FOR:
 14                   Plaintiff,                     (i)  Securities Fraud (Section 10(b)
                v.                                        of the Securities Exchange Act
 15                                                       of 1934 and Rule 10b-5
       KATHRYN RETZER, an individual,                     promulgated thereunder); and
 16                                                  (ii) Common Law Fraud
                     Defendant.
 17                                                        JURY TRIAL DEMANDED

 18

 19
             Plaintiff Greycroft Partners IV, LP (“Greycroft” or “Plaintiff”), by and through its
 20
      undersigned counsel, allege causes of action against Defendant Kathryn Retzer
 21
      (“Ms. Retzer”) as follows:
 22

 23

 24

 25
                                               1
                                           COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 2 of 14 Page ID #:2



  1                                          INTRODUCTION

  2          1.      This Complaint for securities fraud and common law fraud arises out of

  3   Ms. Retzer’s false and misleading statements, and material omissions, in connection with

  4   the purchase and sale of securities.

  5          2.      As of March 7, 2018, Ms. Retzer, along with Patrick Herning

  6   (“Mr. Herning”), was one of two members of the Board of Directors (“Board”) of

  7   11 Honoré, Inc. (“11H” or “Company”).

  8          3.      On March 7, 2018, Ms. Retzer signed an Action By Unanimous Written

  9   Consent Of The Board Of Directors Of 11 Honore, Inc. (“Board Consent”). As evidenced

 10   by the Board Consent, Ms. Retzer approved a Series A and Series A-1 Preferred Stock

 11   Financing (“Series A Financing”) and, as part of that approval, “adopted and approved in

 12   all respects” the Series A and Series A-1 Preferred Stock Purchase Agreement (“Purchase

 13   Agreement”).

 14          4.      The Purchase Agreement contained certain representations and warranties

 15   including, as is relevant here, representations and warranties that:

 16                  a.      “The employment of each employee of the Company is
                             terminable at the will of the Company.”
 17
                     b.      “Except for the agreements explicitly contemplated hereby,
 18
                             there are no agreements, understandings, instruments,
 19                          contracts, proposed transactions, judgments, orders, writs or
                             decrees to which the Company is a party or by which it is
 20
                             bound which may involve (a) obligations (contingent or
 21
                             otherwise) of, or payments to, the Company in excess of
 22                          $25,000.”
      (“Representations and Warranties”).
 23
             5.      Greycroft purchased stock as part of the Series A Financing, pursuant to the
 24
      Purchase Agreement.
 25
                                                  2
                                              COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 3 of 14 Page ID #:3



  1          6.     The Company terminated Ms. Retzer’s employment in July 2018.

  2          7.     In October 2018, Ms. Retzer commenced an action in California Superior

  3   Court (“Superior Court Action” 1) in which she alleges that, prior to the time that she

  4   adopted and approved in all respects the Purchase Agreement, including the

  5   Representations and Warranties, she entered into a contract with the Company that

  6   prohibited the Company from terminating her other than for “good cause.”

  7          8.     Specifically, Ms. Retzer’s First Amended Complaint in the Superior Court

  8   Action (“FAC”) alleges that:

  9                 a.      “In January 2017, Retzer and Herning [on behalf of the
                            Company] orally agreed that … (viii) Retzer would not be
 10
                            removed from the Company without good cause. [FAC ¶ 2,
 11
                            see also id. at ¶ 27 (“Herning orally agreed with Retzer …
 12                         that she would not be removed from the Company without
                            good cause”)]
 13
                    b.      “On multiple occasions after forming this oral employment
 14
                            contract, including in or around July/August 2017 [and]
 15                         January 2018… Herning [on behalf of the Company]
                            reaffirmed the existence and terms of this oral employment
 16
                            contract between Retzer and 11 Honoré. [FAC ¶ 2, see also
 17
                            id. at ¶ 47 (same)]
 18          9.     Ms. Retzer has sworn to the truth of these allegations – that in January 2017

 19   she formed an express contract, which prohibited her termination other than for “good

 20   cause” – in multiple discovery responses in the Superior Court Action.

 21

 22

 23

 24   1
       The Superior Court Action is Kathryn Retzer v. Patrick Herning; 11 Honoré, Inc.;
      Redpoint Ventures; Greycroft Partners IV, LP, Superior Court for the State of California,
 25   County of Los Angeles, Central District, Case No. BC724404.
                                                3
                                            COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 4 of 14 Page ID #:4



  1          10.     Ms. Retzer, therefore, has stated under penalty of perjury that the

  2   Representations and Warranties, which she approved and authorized in connection with

  3   the Series A Financing, were false.

  4          11.     If Ms. Retzer obtains an award of damages or equitable relief against the

  5   Company based upon the existence of an express contract formed with the Company prior

  6   to the closing of the Series A Financing, then she is liable to Greycroft for affirmatively

  7   misrepresenting her employment status and omitting material information.

  8          12.     Moreover, whatever the outcome of Ms. Retzer’s claims in the Superior

  9   Court Action, Ms. Retzer has sworn to statements demonstrating that she is liable for

 10   concealing her belief that she had a contract with the Company, while affirmatively

 11   representing the opposite. Her concealment of her claim to have an employment contract

 12   has, in itself, caused Greycroft damages.

 13                                            PARTIES

 14          13.     Greycroft is a Delaware limited partnership with a principal place of

 15   business at 292 Madison Avenue, 20th Floor, New York, NY 10017.

 16          14.     Upon information and belief, Ms. Retzer is an individual residing in Los

 17   Angeles County, California.

 18                                JURISDICTION AND VENUE

 19          15.     This Court has jurisdiction over the subject matter of this action pursuant to

 20   15 U.S.C. § 78aa(a), which provides that “[t]he district courts of the United States and the

 21   United States courts of any Territory or other place subject to the jurisdiction of the United

 22   States shall have exclusive jurisdiction of violations of this title [15 U.S.C. §§ 78a et seq.]

 23   or the rules and regulations thereunder, and of all suits in equity and actions at law brought

 24   to enforce any liability or duty created by this title [15 U.S.C. §§ 78a et seq.] or the rules

 25   and regulations thereunder.”
                                                 4
                                             COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 5 of 14 Page ID #:5



  1           16.     This Court has supplemental jurisdiction over Plaintiff’s common law fraud

  2   claim pursuant to 28 U.S.C. § 1367(a) on the ground that it is so related to Plaintiff’s federal

  3   claim, which is within this Court’s original jurisdiction, that it forms part of the same case

  4   or controversy under Article III of the United States Constitution.

  5           17.     Venue is proper in this Court, pursuant to 28 USC § 1391(b)(1) because the

  6   defendant resides in this District and 28 USC § 1391(b)(2) because a substantial part of the

  7   events or omissions giving rise to the claim occurred in this District.

  8                        FACTS COMMON TO ALL CAUSES OF ACTION

  9           18.     On or about August 2, 2017, Greycroft made a “Seed Round” investment in

 10   11H with the purchase of a Convertible Note in the principal amount of $500,000

 11   (“Convertible Note”).

 12           19.     In connection with Greycroft’s Convertible Note investment, pursuant to a

 13   “Management Rights Letter” dated August 2, 2017, Greycroft was entitled to:

 14                   a.      “consult with and advise management of the Company on
                              significant   business   issues,   including    management’s
 15
                              proposed annual operating plans…” and
 16                   b.      receive “concurrently with delivery to the Board of
 17                           Directors… copies of all notices, minutes, consents and
                              other material that the Company provides to its directors…”
 18
              20.     Thereafter, in January and February 2018, Ms. Retzer and Mr. Herning, the
 19
      Company’s CEO, met with existing and prospective investors concerning a proposed
 20
      “Series A” investment round that ultimately resulted in the closing of the Series A
 21
      Financing on March 9, 2018.
 22
              21.     According to Ms. Retzer, she was a key player in the Series A Financing
 23
      and actively participated in meetings with investors. [FAC ¶ 24]
 24
              22.     As a result, the Company secured a commitment to the Series A Financing.
 25
                                                 5
                                             COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 6 of 14 Page ID #:6



  1          23.     On or about March 7, 2018, Ms. Retzer signed the Board Consent in which

  2   she, as one of the two members of the Board, “adopted and approved in all respects” the

  3   Purchase Agreement, which included the Representations and Warranties.

  4          24.     The Board Consent, the Purchase Agreement, and other transaction

  5   documents were delivered to Greycroft prior to the closing of the Series A Financing using

  6   means and instrumentalities of interstate commerce, namely electronic communications.

  7          25.     On or about March 9, 2018, Greycroft, as well as other Series A investors,

  8   and the Company fully executed the Purchase Agreement, and the Series A Financing

  9   closed on that date.

 10          26.     In connection with the Series A Financing, Greycroft purchased 239,211

 11   shares of Series A Preferred Stock and 911,333 shares of Series A-1 Preferred Stock in the

 12   Company. The stock purchased by Greycroft in the Series A Financing are referred to

 13   herein as the “Securities.”

 14          27.     In or about July 2018, the Company terminated Ms. Retzer’s employment.

 15          28.     On or about October 4, 2018, Ms. Retzer commenced the Superior Court

 16   Action alleging, among other things, that she had an implied contract with the Company

 17   that prevented the Company from terminating her employment other than for “good cause.”

 18          29.     On April 11, 2019, Ms. Retzer filed the FAC

 19          30.     In the FAC, Ms. Retzer alleged that in January 2017, long before the closing

 20   of the Series A Financing, she entered into an express oral contract with the Company that

 21   prohibited the Company from terminating her employment other that for “good cause.”

 22

 23

 24

 25
                                               6
                                           COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 7 of 14 Page ID #:7



  1                                FIRST CAUSE OF ACTION
            (Violation of Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c))
  2
              31.     Plaintiff repeats, reiterates, and realleges each of the allegations in the
  3
      foregoing paragraphs as if fully set forth herein.
  4
              32.     Pursuant to Section 10(b) of the Securities Exchange Act of 1934 (“Section
  5
      10(b)” and “Exchange Act”) and Rule 10b-5 promulgated thereunder (“Rule 10b-5”), it is
  6
      unlawful “[t]o use or employ, in connection with the purchase or sale of any security … any
  7
      manipulative or deceptive device or contrivance in contravention of such rules and
  8
      regulations as the Commission may prescribe as necessary or appropriate in the public
  9
      interest or for the protection of investors.”
 10
              33.     Pursuant to Rule 10b-5(b), it is unlawful “[t]o make any untrue statement
 11
      of a material fact or to omit to state a material fact necessary in order to make the statements
 12
      made, in the light of the circumstances under which they were made, not misleading.”
 13
              34.     Ms. Retzer approved and signed the Board Consent in which she adopted
 14
      and approved the Representations and Warranties, which state:
 15
                “The employment of each employee of the Company is terminable at
 16
               the will of the Company.”
 17

 18            “Except for the agreements explicitly contemplated hereby, there are no

 19            agreements,     understandings,        instruments,   contracts,   proposed

 20            transactions, judgments, orders, writs or decrees to which the Company

 21            is a party or by which it is bound which may involve (a) obligations

 22            (contingent or otherwise) of, or payments to, the Company in excess of

 23            $25,000.”

 24           35.     At no time prior to the closing of the Series A Financing on March 9, 2019

 25   did Ms. Retzer inform Greycroft that Ms. Retzer entered into a contract with the Company
                                                 7
                                             COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 8 of 14 Page ID #:8



  1   pursuant to which the Company could not terminate Ms. Retzer’s employment other than

  2   for “good cause,” or that Ms. Retzer believed that to be true.

  3          36.      Ms. Retzer’s First Amended Complaint in the Superior Court Action states

  4   that, long before the Series A Financing, she entered in an express oral contract with the

  5   Company that prohibited the Company from terminating her employment other than for

  6   “good cause”:

  7
               “In January 2017, Retzer and Herning [on behalf of the Company] orally
  8
               agreed that … (viii) Retzer would not be removed from the Company
  9
               without good cause.” [FAC ¶ 2, see also id. at ¶ 27 (“Herning orally
 10
               agreed with Retzer … that she would not be removed from the Company
 11
               without good cause”)]
 12
               “On multiple occasions after forming this oral employment contract,
 13
               including in or around July/August 2017 [and] January 2018… Herning
 14
               [on behalf of the Company] reaffirmed the existence and terms of this
 15
               oral employment contract between Retzer and 11 Honoré. [FAC ¶ 2, see
 16
               also id. at ¶ 47 (same)]
 17

 18          37.      In her responses to discovery in the Superior Court Action, Ms. Retzer

 19   repeated and expounded upon her claim to have entered into an express oral contract with

 20   the Company long before the Series A Financing.

 21          38.      In response to Defendants 11 Honoré’s, Redpoint Ventures’, And Greycroft

 22   Partners IV’S First Set of Form Interrogatories – Employment Law, Ms. Retzer stated that

 23   “her employment relationship with 11 Honoré was not ‘at will.’” Ms. Retzer verified that

 24   statement under penalty of perjury.

 25
                                                8
                                            COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 9 of 14 Page ID #:9



  1          39.     In the same responses, Ms. Retzer stated that in January 2017, “Herning [on

  2   behalf of the Company] orally agreed with Retzer she would be at the Company if he was

  3   there, that he would be a loyal business partner to her, that the Company would treat her

  4   fairly, and that she would not be removed from the Company without good cause.”

  5   Ms. Retzer verified that statement under penalty of perjury.

  6          40.     In the same responses, Ms. Retzer stated that she and Mr. Herning (on

  7   behalf of the Company) discussed and confirmed the terms of her oral employment contract

  8   again in February 2017, July 2017, August 2017, and January 2018. Ms. Retzer verified

  9   those statements under penalty of perjury.

 10          41.     In numerous other discovery responses in the Superior Court Action,

 11   Ms. Retzer stated that, as of January 2017, and continuing through July 2018, she was party

 12   to an express oral contract with the Company that prohibited the Company from

 13   terminating her employment other than for “good cause.” See e.g. Plaintiff Kathryn

 14   Retzer’s Responses To Defendant 11 Honoré’s First Set Of Special Interrogatories Nos 12

 15   and 14; Plaintiff Kathryn Retzer’s Responses To Defendant Greycroft Partners IV, LP’s

 16   First Set Of Special Interrogatories Nos. 9 and 10; Plaintiff Kathryn Retzer’s Responses

 17   To Defendant Redpoint Ventures’ First Set Of Special Interrogatories Nos. 24 and 25.

 18   Ms. Retzer verified each of those responses under penalty of perjury.

 19          42.     If it is true, as Ms. Retzer has now repeatedly stated under penalty of

 20   perjury, that prior to the closing of the Series A Financing Ms. Retzer entered into a

 21   contract with the Company pursuant to which the Company could not terminate

 22   Ms. Retzer’s employment other than for “good cause,” then Ms. Retzer had actual

 23   knowledge that the Representations and Warranties, which she adopted, approved, and

 24   caused to be made to Plaintiff, were false, incomplete, and/or misleading.

 25
                                               9
                                           COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 10 of 14 Page ID #:10



   1            43.   If it is true, as Ms. Retzer has now repeatedly stated under penalty of

   2   perjury, that prior to the closing of the Series A Financing Ms. Retzer entered into a

   3   contract with the Company pursuant to which the Company could not terminate

   4   Ms. Retzer’s employment other than for “good cause,” then Ms. Retzer omitted to state

   5   material facts necessary in order to make the statements made, in the light of the

   6   circumstances under which they were made, not misleading. Specifically, she omitted to

   7   inform Plaintiff, that she entered into a contract with the Company pursuant to which the

   8   Company could not terminate Ms. Retzer’s employment other than for good cause.

   9            44.   If it is true, as Ms. Retzer has now repeatedly stated under penalty of

  10   perjury, that prior to the closing of the Series A Financing Ms. Retzer entered into a

  11   contract with the Company pursuant to which the Company could not terminate

  12   Ms. Retzer’s employment other than for “good cause,” then Ms. Retzer, directly and

  13   indirectly, by use of the means or instruments of transportation or communication in

  14   interstate commerce or by use of the mails, in connection with the purchase or sale of

  15   securities, as described herein, has knowingly and willfully made untrue statements of a

  16   material fact and omitted to state material facts necessary in order to make the statements

  17   made, in the light of the circumstances under which they were made, not misleading, which

  18   have operated as a fraud or deceit upon Plaintiff.

  19            45.   Greycroft justifiably relied on the affirmative Representations and

  20   Warranties in the Purchase Agreement, which Ms. Retzer caused to be made to Greycroft,

  21   and which Ms. Retzer fully adopted and approved in the Board Consent. Among other

  22   things, Greycroft reasonably relied upon the belief that Ms. Retzer would not adopt and

  23   approve the Representations and Warranties if she had actual knowledge that they were

  24   false.

  25
                                                10
                                             COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 11 of 14 Page ID #:11



   1          46.     Ms. Retzer’s omissions were material because had Ms. Retzer disclosed to

   2   Greycroft that she had entered into a contract with the Company pursuant to which the

   3   Company could not terminate Ms. Retzer’s employment other than for good cause, that

   4   information would have been viewed by Greycroft, and by any reasonable investor, as

   5   having significantly altered the total mix of information made available in connection with

   6   the purchase and sale of the Securities.

   7          47.     In addition, whether or not Ms. Retzer actually had an express employment

   8   contract, the mere fact that she believed that she had an express employment contract that

   9   prohibited her termination other than for “good cause” is a material fact that she was

  10   required to disclose in connection with the Series A Financing. Her belief in the existence

  11   of that contract – contrary to the Representations and Warranties – has led her to embroil

  12   11H, its CEO, as well as Greycroft in the Superior Court Action, and the expenditure of

  13   significant sums in the defense of her claims.

  14          48.     In addition, if Ms. Retzer believed prior to the closing of the Series A

  15   Financing that she had an express employment contract that prohibited her termination

  16   other than for “good cause”, then Ms. Retzer had a duty to state as such in in order to make

  17   the Representations and Warranties, in the light of the circumstances under which they

  18   were made, not misleading.

  19           49.     The risk of litigation from the termination of an employee is precisely the

  20   type of information that Greycroft sought in the Representations and Warranties.

  21   Ms. Retzer’s undisclosed belief that her employment was other than “at will” was a

  22   significant risk factor that she was obligated to disclose – especially in light of her adoption

  23   and approval of statements expressly disclaiming the existence of any such contracts.

  24           50.     The foregoing material misstatements and omissions were made in

  25   connection with Plaintiff’s purchase of the Securities.
                                                 11
                                              COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 12 of 14 Page ID #:12



   1          51.     The foregoing material misstatements and omissions were made with the

   2   actual intent to deceive, manipulate, or defraud Plaintiff. Ms. Retzer’s intent to deceive is

   3   evidenced by the following facts:

   4                  a.      Ms. Retzer claims to have entered into an express contract

   5                          with the Company in January 2017, a fact that (if true) she

   6                          was aware of at the time that she, as a member of the Board,

   7                          adopted and approved the Representations and Warranties;

   8                  b.      Ms. Retzer signed the Board Consent, which adopted and the

   9                          Purchase Agreement, including the representations and

  10                          warranties contained in the Purchase Agreement while

  11                          having (according to her) actual knowledge of an express

  12                          contract that prohibited the Company from terminating her

  13                          employment other than for “good cause.”

  14          52.     Thus, according to Ms. Retzer’s sworn statements, she had actual

  15   knowledge of the falsity of the Representations and Warranties at the time that that she

  16   adopted and approved them.

  17          53.     If it is true, as Ms. Retzer has repeatedly stated under penalty of perjury,

  18   that prior to the closing of the Series A Financing, she entered into a contract with the

  19   Company pursuant to which the Company could not terminate her employment other than

  20   for “good cause,” then Greycroft was damaged by the misstatements and omissions.

  21          54.     Specifically, Greycroft was damaged, will be damaged, and may incur

  22   damages in at least the following ways:

  23                  a.      by purchasing securities in the Series A Financing at a price

  24                          higher than Greycroft would have paid had Ms. Retzer

  25
                                                12
                                             COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 13 of 14 Page ID #:13



   1                          disclosed her assertion that her employment could be

   2                          terminated only for “good cause”;

   3                  b.      due to the loss of value of the Securities by reason of

   4                          Ms. Retzer’s belated disclosure of her assertion that her

   5                          employment could be terminated only for “good cause”; and

   6                  c.      by incurring costs and legal fees in the Superior Court Action

   7                          that the Representations and Warranties were specifically

   8                          designed to avoid.

   9          55.     By reason of the foregoing, Ms. Retzer violated Section 10(b) and Rule

  10   10b-5 and is liable to Greycroft in an amount to be determined at trial.

  11                                SECOND CAUSE OF ACTION
                                       (Common Law Fraud)
  12
              56.     Plaintiff repeats, reiterates, and realleges each of the allegations in the
  13
       foregoing paragraphs as if fully set forth herein.
  14
              57.     For the reasons stated above and, in particular, as set forth in detail in
  15
       Plaintiff’s First Cause of Action, Ms. Retzer is liable to Greycroft for common law fraud
  16
       in connection with the Series A Financing.
  17
              58.     By reason of the foregoing, Ms. Retzer is liable for damages to Greycroft in
  18
       an amount to be determined at trial including actual damages and exemplary damages
  19
       pursuant to Cal. Civ. Code § 3294, interest pursuant to Cal. Civ. Code § 3288, and damages
  20
       resulting after the commencement of this action pursuant to Cal. Civ. Code § 3283.
  21
                                            JURY DEMAND
  22
              59.     Plaintiff demands a jury trial of all issues so triable.
  23

  24

  25
                                                 13
                                              COMPLAINT
Case 2:19-cv-09759-CAS-JEM Document 1 Filed 11/14/19 Page 14 of 14 Page ID #:14



   1                                  PRAYER FOR RELIEF

   2          WHEREFORE, Greycroft respectfully requests that the Court enter judgment in

   3   favor of Greycroft and against Kathryn Retzer granting:

   4          1. actual and statutory damages, in an amount to be determined at trial;

   5          2. equitable relief;

   6          3. exemplary damages;

   7          4. prejudgment and post-judgment interest to the fullest extent allowable by law;

   8          5. costs of this action; and

   9          6. such other relief as this Court deems just and proper.

  10    DATED: November 14, 2019             LACHTMAN COHEN P.C.

  11                                         By: /s/ Gregory A. Blue
                                                     Gregory A. Blue (SBN 275668)
  12
                                             RASKIN GORHAM ANDERSON LAW
  13
                                             By: /s/ Gary J. Gorham
  14                                                 Gary J. Gorham (SBN 171061)

  15                                         Attorneys for Plaintiff
                                             Greycroft Partners IV, LP
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                                                14
                                             COMPLAINT
